PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/993,548
Filing Date: 30 May 2018
Appellant(s): Hull et al.



__________________
Davy Zoneraich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 20-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,818,235.

Claims 20-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

(2) Response to Argument
With respect to the nonstatutory double patenting rejection, Appellant did not present any arguments. This rejection is hereby maintained.
Appellant argues that the claimed invention satisfies the requirements of Section 101 in view of current case law and the 2019 PEG. Appellant asserts that the claimed invention as a whole integrates the recited abstract idea into a practical application.
Examiner respectfully disagrees. As a preliminary matter, the rejection by the Examiner is satisfies the requirements of Section 101 in view of the current case law and the 2019 PEG. Furthermore, the focus of the claimed invention is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Continuously 
In the instant case, the claims’ invocation of computers (processors), networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6-7.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, analyzing, sending, and presenting the desired information. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016); Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348-49; Content Extraction, 776 F.3d at 1347-48.
Appellant’s mention of Bascom, Amdocs, DDR Holdings, and Core Wireless is noted. However, these cases do not apply here because the facts of these cases are markedly different from the instant invention.
Appellant further argues that Examiner’s rejection runs afoul of Berkheimer under step 2B of the 2019 PEG.
Berkheimer” options are only applicable when the analysis in Step 2A-Prong 1, indicates certain limitations as insignificant extra-solution activities that are well understood, routine and conventional. In this case, none of the limitations in the analysis was identified as such, therefore, the argument is moot.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.